EXHIBIT 10.1

First Amendment to Contract




FIRST AMENDMENT TO CONTRACT FOR THE SALE AND

PURCHASE OF REAL ESTATE







This FIRST AMENDMENT TO CONTRACT FOR THE SALE AND PURCHASE OF REAL ESTATE
(hereinafter referred to as  First Amendment ) is made and entered into this the
27th day of July, 2007, by and between JACK DAY PERRY, SR., ELIZABETH BARTON
PERRY, JACK DAY PERRY, JR. AND VICKI PERRY MAUNEY (Vicki Perry Mauney is the
same person as Vicki Perry Harrell, (hereinafter referred to collectively as
 Sellers ) and MYRIAD WORLD RESORTS OF TUNICA, LLC, a Mississippi limited
liability company, (hereinafter referred to as  Purchaser ), collectively
referred to as  Parties.   MYRIAD ENTERTAINMENT AND RESORTS, INC. (“Myriad
Entertainment”), CODY HARRELL and JAMES MCCLURE, SR. join in solely and only for
the express purposes listed and outlined herein.

 

WHEREAS, the Sellers and Purchaser have previously entered into that certain
Contract for the Sale and Purchase of Real Property dated April 25, 2007 (the
 Original Contract ); and




WHEREAS, the Parties desire to enter into this First Amendment in order to amend
certain provisions of the Original Contract.




Now therefore, for and in consideration of Ten Dollars ($10.00), the mutual
covenants, conditions and promises contained herein, and in reliance on the
representation of the Purchaser that a lender has assured Purchaser (subject to
its due diligence) that it will fund the land takedown at $25,318,500 and may be
involved in providing equity for the project, the parties do hereby contract as
follows:




WITNESSETH:




1.

Paragraph 2 of the Original Contract is hereby amended as follows:




2.

Cash Purchase Price: Purchaser shall pay Sellers $25,318,500 in cash or
certified check for the Property.  The above Cash Payment shall be delivered to
Sellers at the address listed in Paragraph 8 of this Contract.  The failure of
Purchaser to timely pay in full the above amounts when due may, at the Seller s
option, result in the termination of this Contract, and any part of the above
amounts previously paid, shall be retained by Sellers as liquidated damages and
shall be Sellers  sole remedy except as is provided for by Paragraph 4.




2.

Paragraph 3 of the Original Contract is amended as follows:




3.

Closing Date: This transaction shall close on or before Tuesday, October 2, 2007
at 3:00 p.m. (the “Closing Date”) at Dulaney Law Firm, L.L.P., 986 Harris
Street, P.O. Box 188, Tunica, MS  38676, or other such place as is mutually
agreed upon by the parties.  If the Purchaser desires to close this transaction
prior to the closing date, then Purchaser shall give Sellers written notice at
least ten (10) days prior to the desired closing date which notice shall state
the desired closing date.




Sellers shall pay for the preparation of the Deed.   Purchaser shall pay

for the cost of recording the Deed.  Sellers and Purchaser shall each pay their
own attorney s fees and other expenses incurred in connection with this
transaction.




3.

Except as specifically provided for above, all other terms, conditions and
provisions of the Original Contract remain the same and are not amended and/or
modified hereby.




Witness our signatures on the day and year as first above written and by signing
this Contract each party represents to the Party opposite that this contract has
been read in its entirety and all terms, conditions, covenants and obligations
are fully understood. Myriad Entertainment, Cody Harrell and James McClure, Sr.
join herein to consent and agree to the First Amendment.





--------------------------------------------------------------------------------




 

 

MYRIAD WORLD RESORTS OF TUNICA, LLC

 

 

                           

 

 

                           

 

By:

/s/ Nicholas A. Lopardo
                                                            

 

 

Nicholas A. Lopardo

 

 

Manager

 

 

                           

 

 

                           

 

By:

/s/ John Meeske

 

 

John Meeske

 

 

CEO

 

 

                           

 

 

                           

 

 

                           

 

 

MYRIAD ENTERTAINMENT AND RESORTS, INC.

 

 

                           

 

 

                           

 

By:

/s/ Nicholas A. Lopardo
                                                             

 

 

Nicholas A. Lopardo

 

 

Chairman of the Board

 

 

                           

 

 

                           

 

By:

/s/ John Meeske

 

 

John Meeske

 

 

CEO

 

 

                           

 

 

                           

 

By:

/s/ Jack Day Perry, Sr.

 

 

Jack Day Perry, Sr.

 

 

                           

 

 

                           

 

By:

/s/ Elizabeth Barton Perry
                                                                    

 

 

Elizabeth Barton Perry

 

 

                           

 

 

                           

 

By:

/s/ Jack Day Perry, Jr.

 

 

Jack Day Perry, Jr.

 

 

                           

 

 

                           

 

By:

/s/ Vicki Perry Mauney

 

 

Vicki Perry Mauney

 

 

                           

 

 

                           

 

By:

/s/ Cody Harrell

 

 

Cody Harrell

 

 

                           

 

 

                           

 

By:

/s/ James McClure, Sr.

 

 

James McClure, Sr.








--------------------------------------------------------------------------------

STATE OF MISSISSIPPI

COUNTY OF TUNICA




Personally appeared before me, the undersigned authority in and for said County
and State, the above named Jack Day Perry, Sr., who acknowledged that he signed
and delivered the foregoing instrument on the day and year therein mentioned.

Given under my hand and official seal, this the _____ day of July, 2007.




Notary Public

My Commission Expires:                           







STATE OF MISSISSIPPI

COUNTY OF TUNICA




Personally appeared before me, the undersigned authority in and for said County
and State, the above named Elizabeth Barton Perry, who acknowledged that she
signed and delivered the foregoing instrument on the day and year therein
mentioned.

Given under my hand and official seal, this the ______ day of July, 2007.




Notary Public

My Commission Expires:                           







STATE OF MISSISSIPPI

COUNTY OF __________________




Personally appeared before me, the undersigned authority in and for said County
and State, the above named Jack Day Perry, Jr., who acknowledged that he signed
and delivered the foregoing instrument on the day and year therein mentioned.

Given under my hand and official seal, this the ______ day of July, 2007.




Notary Public

My Commission Expires:                           







STATE OF MISSISSIPPI

COUNTY OF                                  




Personally appeared before me, the undersigned authority in and for said County
and State, the above named Vicki Perry Mauney, who acknowledged that she signed
and delivered the foregoing instrument on the day and year therein mentioned.




Given under my hand and official seal, this the ______ day of July, 2007.




Notary Public

My Commission Expires:                           











--------------------------------------------------------------------------------

STATE OF MISSISSIPPI

COUNTY OF TUNICA




Personally appeared before me, the undersigned authority in and for said County
and State, the above named Nicholas A. Lopardo, the Manager of the above named
Myriad World Resorts of Tunica, LLC., a Mississippi Limited Liability Company
and acknowledged that on behalf of said limited liability company, and in its
name, being duly authorized so to do, he signed the foregoing instrument  and
delivered said instrument on the day and year therein mentioned.




GIVEN under my hand and official seal, this the _____ day of July, 2007.




Notary Public

My Commission Expires:                           







STATE OF MISSISSIPPI

COUNTY OF TUNICA




Personally appeared before me, the undersigned authority in and for said County
and State, the above named John Meeske, CEO of the above named Myriad World
Resorts of Tunica, LLC., a Mississippi Limited Liability Company and
acknowledged that on behalf of said limited liability company, and in its name,
being duly authorized so to do, he signed the foregoing instrument  and
delivered said instrument on the day and year therein mentioned.




GIVEN under my hand and official seal, this the _____ day of July, 2007.




Notary Public

My Commission Expires:                           







STATE OF MISSISSIPPI

COUNTY OF TUNICA




Personally appeared before me, the undersigned authority in and for said County
and State, the above named Nicholas A. Lopardo, the Chairman of the above named
Myriad Entertainment and  Resorts, Inc., a Delaware Corporation and acknowledged
that on behalf of said limited liability company, and in its name, being duly
authorized so to do, he signed the foregoing instrument  and delivered said
instrument on the day and year therein mentioned.




GIVEN under my hand and official seal, this the _____ day of July, 2007.




Notary Public

My Commission Expires:                           







STATE OF MISSISSIPPI

COUNTY OF TUNICA




Personally appeared before me, the undersigned authority in and for said County
and State, the above named John Meeske, CEO of the above named Myriad
Entertainment and  Resorts, Inc., a Delaware Corporation and acknowledged that
on behalf of said limited liability company, and in its name, being duly
authorized so to do, he signed the foregoing instrument  and delivered said
instrument on the day and year therein mentioned.

GIVEN under my hand and official seal, this the _____ day of July, 2007.




Notary Public

My Commission Expires:                           








--------------------------------------------------------------------------------




STATE OF MISSISSIPPI

COUNTY OF TUNICA




Personally appeared before me, the undersigned authority in and for said County
and State, the above named Cody Harrell, who acknowledged that he signed and
delivered the foregoing instrument on the day and year therein mentioned.

Given under my hand and official seal, this the _____ day of July, 2007.




Notary Public

My Commission Expires:                           







STATE OF MISSISSIPPI

COUNTY OF                                     




Personally appeared before me, the undersigned authority in and for said County
and State, the above named James McClure, Sr., who acknowledged that he signed
and delivered the foregoing instrument on the day and year therein mentioned.

Given under my hand and official seal, this the _____ day of July, 2007.




Notary Public

My Commission Expires:                           






